Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 2/7/2022. Claims 1, 4-15, 18-28, and 31-44 are currently pending and claims 2-3, 16-17, and 29-30 are cancelled. Claims 1, 15 and 28 are the independent claims. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8, 10-12, 15, 18-19, 22, 24-25, 28, 31-32, 35, and 39-44 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (herein called .
As per claim 1, Rush teaches a computer-implemented method comprising: 
receiving edits at a cursor location in a code editor from a programmer (figs. 1 and 2 and col. 3 lines 5-20, 30-45, col. 11. lines 1-20, developer writes/edits/creates/etc. source code elements (receive edits from programmer) of software applications by typing/writing/etc. code (receive edits) at location in text editor window of integrated development environment (cursor location in code editor).); 
updating source code at the cursor location in response to the edits received from the programmer (figs. 1 and 2 and col. 3 lines 5-20, 30-45, col. 11. lines 1-20, developer writes/edits/creates/etc. source code elements of software applications by typing/writing/etc. code at location in text editor window of integrated development environment. As the developer/programmer is editing/writing/typing/etc. source code at the location in the editor of the IDE it is obvious that the source code at the location is updated to be the source code the developer/programmer has written/edited/typed/etc. and is therefore updated at the location in response to the edits received from the programmer.); 
detecting, with a code completion system, an event to trigger code completion (col. 3 lines 5-20, 30-45, col. 3 lines 55-col. 4 line 7, col. 4 lines 43-45, col. 4 line 55-col. 5 line 35, integrated development environment includes/is integrated with/ etc. text editor/code search component/code editing environment/etc. (code completion system) and in response to a request or change in source code (event to trigger code completion is detected with code completion system/IDE/search component/editing 
determining features of the source code near the cursor location (col. 3 lines 18-30, col. 4 lines 55-67, col. 9 lines 55-col. 10 line 50, col. 11 lines 9-35, programming language the developer is writing source code in, classes, functions, properties, grammar, element name, etc. of source code being written/edited/developed/etc. (features of source code near cursor location) is determined/extracted/identified/etc. and used to construct search query that searches databases/revision control systems/configuration management systems/version control systems/data repositories/etc. for code similar/related/etc. to the source code defined/edited/written/etc. by developer/user/programmer (source code near cursor location).); 
using the features to search for code snippets in a team or local data set or to generate code snippets based on one or more models trained using the team or local data set (col. 3 lines 18-30, col. 4 lines 55-67, col. 9 lines 55-col. 10 line 50, col. 11 lines 9-35, programming language the developer is writing source code in, classes, functions, properties, grammar, element name, etc. of source code being written/edited/developed/etc. (features) is determined/extracted/identified/etc. and used to construct search query that searches databases/revision control systems/configuration management systems/version control systems/data repositories/etc. of organization for code similar/related/etc. to the source code defined/edited/written/etc. by developer/user/programmer (use features to search for code snippets/similar source code in team or local data set).); 

determining a selection of one of the candidate code snippets as a selected code snippet (col. 3 line 58-col. 4 line 45, col. 5 lines 15-21, col. 11 lines 59-61, search results are displayed/presented to developer/user/programmer and specific result is further reviewed in window from which it may be easily integrated into current project/source code of application being developed/etc. via copy-and paste or other integration method (select search results/candidate code snippets for display and selection of specific result/candidate code snippet for integration into current project/source code of application being developed).); and
modifying, with the code completion system, the source code by inputting the selected code snippet into the source code (col. 3 lines 5-26, col. 4 lines 18-42, col. 11 lines 45-60, integrated development environment/code editor/etc. (code completion system) is used to develop/modify/edit/etc. code, and developer may copy-and-paste or otherwise integrate (input) selected search result/source code/code snippet into current project/source code for application being developed in development environment/integrated development environment/code editor/etc. (input selected code snippet into source code/application being developed/current project), as the IDE/development environment/code editor/code completion system is used to 
	While Rush teaches using features of source code being written/edited/developed/etc. to search for existing source code/code snippets in data sets to reuse in the source code being developed, it does not explicitly state that the features include tokens, and as such does not explicitly state, however Makkar teaches:
determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. to generate feature vectors (determine features of input/written source code/source code near cursor location, and features include tokens that the code is tokenized into/broken into/etc.), and the feature vectors are compared to feature vectors of library function/snippet/code/etc. to determine library code that may be recycled/used to replace code written by developer/etc.); 
using the features to search for code snippets in a team or local data set or to generate code snippets based on one or more models trained using the team or local data set (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. to generate 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rush such that the features include tokens, as conceptually taught by Makkar to create determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location; and using the features to search for code snippets in a team or local data set or to generate code snippets based on one or more models trained using the team or local data set because these modifications allow for code being written/developed/etc. to be parsed/analyzed/broken down/etc. in order to determine features of the code so that previously developed code having the same features may be identified/determined/etc. and provided/displayed/suggested/etc. to the developer for use, thereby allowing for an effective and efficient method of identifying and suggesting code that has already been developed and is known to work and shares features with the code being developed to the developer for use, thereby saving the developer time and resources that would have been associated with developing and testing/validating/etc. unique code having the features, thereby making the development of code more efficient and helping to prevent errors that may occur if the unique code/code being developed contains bugs/errors/etc. that the developer does not realize are there.

predictively determining a selection of one of the candidate code snippets as a selected code snippet without user input or selection (pars. [0017]-[0018], source code/snippet being developed in IDE includes programmatic terms which code suggestion logic compares to source code in different files to identify code files that match/are similar to/etc. terms of code/snippet being developed, code/blocks/etc. that include identified terms (candidate code snippets) are presented in code completion dialog as suggested code to be incorporated into program, and upon automatic or manual selection of one of the blocks/code in the completion dialog the selected code/blocks is inserted into the source code. As code/files/blocks suggested code/blocks/candidate code snippets are determined/selected/etc. to be suggested/presented in code completion dialog by code suggestion logic determining they have terms that match/are similar to/etc. code being developed in IDE, and code/blocks/candidate code snippets may be automatically selected for insertion into source code being developed as opposed to manually selected it is obvious that code suggestion logic determining/selecting code/blocks/etc. that have matching/similar terms to code being developed to be presented as code completion suggestions and automatic selection of candidate code snippet/code/block/etc. is predictively determining selection of a candidate code snippet/block/code suggestion as a selected code without user input or selection/without manually selecting the snippet/code/block.); and 

	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add predictively determining a selection 

As per claim 4, Rush further teaches: the computer-implemented method of claim 1, further comprising:
ranking the one or more candidate code snippets according to a score; wherein the score is based at least on a calculation of relevance (col. 13 lines 10-20, search results/candidate code snippets are assigned a score based on how frequently the particular file/code snippet is copied/downloaded by developers issues the same search (candidate code snippets/search results are scored based on calculation of relevance/how often they are used by developers issuing the search), and search results/candidate code snippets are sorted so they are shown/displayed in order of score with the highest score first and lowest score last (rank candidate code snippets/search results according to score).).

As per claim 5, while Rush teaches calculating relevance of the search results/code snippets, it does not explicitly state that the features include tokens, and as such does not explicitly state, however Makkar teaches: 
wherein the calculation of relevance is based at least in part on one or more features of tokens near the cursor location (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. to generate feature vectors (features of tokens), and the feature vectors/features of tokens are compared to feature vectors of library function/snippet/code/etc. to determine library code that match the features/are relevant and that may be recycled/used to replace code written by developer/etc. (identify/determine/search for library functions/snippet/etc. that match feature vector of input/written source code). As the feature vectors/features of tokens are used to search for/determine/identify library code/snippets/etc. it is obvious that feature vectors/features of tokens may be used to determine the search results/candidate code snippets/matching library code/etc., and as the search results being ranked and scored based on a calculated relevance are based on features of tokens it is obvious that the calculation of relevance is partly based on features of tokens as the features of tokens are used to determine/identify/etc. the code snippets which are being scored based on the calculation of relevance.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rush such that the features 

As per claim 8, Rush does not explicitly state, however Makkar teaches:
wherein using the features to search for or generate code snippets comprises using a lexical language model (col. 5 lines 35-50, col. 8 lines 10-55, natural language processing (NLP)/machine learning process/etc. uses topical model such as latent dirichlet allocation (LDA), latent semantic analysis, etc. (lexical language model) to extract topics, keywords, etc. from input/written source code based on term/word/etc. frequency, which are used to match library code/functions/etc. to input/written code (search for code snippets).).


As per claim 10, Rush does not explicitly state, however Makkar teaches: wherein the event is detecting that the programmer has finished typing (col. 1 lines 55-66, col. 14 lines 15-25, library functions/code snippets/already existing code is recommended to be used for replacement/substitution/etc. of source code written by developers/programmers and submitted/checked in/etc. for matching. As the programmers/developers submitted/checked in their written code for the matching to library code/existing code so that recommendations for replacement/substitution/etc. may be received, it is obvious that submitting/checking in their written code is an event that detects the programmer/developer has finished typing/writing the code.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein the event is detecting that the programmer has finished typing, as conceptually taught by Makkar, into that of Rush 

As per claim 11, Rush does not explicitly state, however Makkar teaches:
 wherein one or more of the candidate code snippets is a multi-token code snippet (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. (multiple tokens) to generate feature vectors of the input source code, and the feature vectors/multiple tokens of input source code are compared to feature vectors/multiple tokens of library function/snippet/code/etc. (candidate code snippets is multi-token code snippet) to determine library code that may be recycled/used to replace code written by developer/etc.).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rush such that the features include multiple tokens, as conceptually taught by Makkar to create wherein one or more of the candidate code snippets is a multi-token code snippet because these modifications allow for code being written/developed/etc. to be parsed/analyzed/broken down/etc. in order to determine features of the code so that previously developed code 

As per claim 12, Rush does not explicitly state however Makkar teaches: 
wherein each of the candidate code snippets includes a set of one or more associated keywords, the one or more associated keywords determined by analyzing one or more external codebases (col. 8 lines 10-48, col. 14 lines 40-67, library functions/candidate code snippets in external codebase/library are analyzed/tokenized/pruned/etc. to determine keywords/predetermined words/terms of library functions/candidate code snippets which are to be used to compare/match to input source code features/keywords/tokens/etc. to determine matches/suggested library functions. As keywords of library functions/candidate code snippets in library/external codebase are determined and used to identify matching library function/code snippets that may be used in place of input source code, it is obvious that the library function/candidate code snippets include keywords determined by analyzing the library/external codebase.).


As per claim 15, Rush teaches: a computer-implemented method comprising:
receiving edits at a cursor location in a code editor from a programmer (figs. 1 and 2 and col. 3 lines 5-20, 30-45, col. 11. lines 1-20, developer writes/edits/creates/etc. source code elements (receive edits from programmer) of software applications by typing/writing/etc. code (receive edits) at location in text editor window of integrated development environment (cursor location in code editor).); 
updating source code at the cursor location in response to the edits received from the programmer (figs. 1 and 2 and col. 3 lines 5-20, 30-45, , col. 11. lines 1-20, developer writes/edits/creates/etc. source code elements of software applications by typing/writing/etc. code  at location in text editor window of integrated development environment. As the developer/programmer is editing/writing/typing/etc. source code at 
detecting, with a code completion, an event to trigger code completion (col. 3 lines 55-col. 4 line 7, col. 4 lines 43-45, col. 4 line 55-col. 5 line 35, in response to a request or change in source code (event to trigger code completion is detected with code completion) search is conducted for existing source code developer may copy-and-paste/reuse/integrate into current project/etc. (complete code).); 
determining features of the source code near the cursor location (col. 3 lines 18-30, col. 4 lines 55-67, col. 9 lines 55-col. 10 line 50, col. 11 lines 9-35, programming language the developer is writing source code in, classes, functions, properties, grammar, element name, etc. of source code being written/edited/developed/etc. (features of source code near cursor location) is determined/extracted/identified/etc. and used to construct search query that searches databases/revision control systems/configuration management systems/version control systems/data repositories/etc. for code similar/related/etc. to the source code defined/edited/written/etc. by developer/user/programmer (source code near cursor location).); 
using the features to search for code snippets in a data set or to generate code snippets based on one or more models trained using the data set (col. 3 lines 18-30, col. 4 lines 55-67, col. 9 lines 55-col. 10 line 50, col. 11 lines 9-35, programming language the developer is writing source code in, classes, functions, properties, 
identifying or generating one or more candidate code snippets (col. 3 lines 14-25, col. 3 line 55-col. 4 line 7, col. 4 lines 18-35, col. 4 line 65-col. 5 line 35, search for existing source code is conducted and search results/source code found by search (identified candidate code snippets) are displayed/presented to developer/etc. for user to review selected results and copy-and-paste or otherwise integrate result/candidate code snippets into current project/source code of application being developed.), 
wherein the candidate code snippets contain content, the content of the candidate code snippets being adapted to a source code context at the cursor location (col. 4 lines 1-8, 18-42, col. 5 lines 15-30, codespace provides indication of context of current code (source code context at cursor location) showing overall context in which discovered code may be integrated (candidate code snippet adapted to source code context at cursor location), and specific result/discovered code/etc. contains actual code (candidate code snippets contain content) and detailed code view is provided in window from which it can be easily integrated into current file via copy-and-paste or other integration method (content of candidate code snippet integrated/adapted to source code context at cursor location/current code/etc.).); 

modifying, with the code completion system, the source code by inputting the selected code snippet into the source code (col. 3 lines 20-26, col. 4 lines 18-42, col. 11 lines 45-60, developer may copy-and-paste or otherwise integrate (input) selected search result/source code/code snippet into current project/source code for application being developed (input selected code snippet into source code/application being developed/current project).).
	While Rush teaches using features of source code being written/edited/developed/etc. to search for existing source code/code snippets in data sets to reuse in the source code being developed, it does not explicitly state that the features include tokens, and as such does not explicitly state, however Makkar teaches:
determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. to generate feature vectors (determine features of input/written source code/source code near cursor location, and features include 
using the features to search for code snippets in a data set or to generate code snippets based on one or more models trained using the data set (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. to generate feature vectors, and the feature vectors are compared to feature vectors of library function/snippet/code/etc. to determine library code that may be recycled/used to replace code written by developer/etc. (features are used to search for library code/code snippets in data set that match and may be recycled/substituted/used to replace/etc. input/written code by developers/etc.).); and
identifying or generating one or more candidate code snippets, wherein the one or more candidate code snippets are multi-token code snippets (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. (multiple tokens) to generate feature vectors of the input source code, and the feature vectors/multiple tokens of input source code are compared to feature vectors/multiple tokens of library function/snippet/code/etc. (candidate code snippets is multi-token code snippet) to determine library code that may be recycled/used to replace code written by developer/etc.).

While Rush teaches modifying the source code by inputting the selected code snippet into the source code, Rush and Makkar do not explicitly state, however McCollum teaches:

	automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code (pars. [0017]-[0018], source code/snippet being developed in IDE includes programmatic terms which code suggestion logic compares to source code in different 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add predictively determining a selection of one of the candidate code snippets as a selected code snippet without user input or selection; and automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code, as conceptually taught by McCollum, into that of Rush and Makkar 

As per claims 18-19, 22, 24, and 25, they recite methods having similar limitations to the methods of claims 4-5, 8, 10, and 12, respectively, and are therefore rejected for the same reasoning as claims 4-5, 8, 10, and 12, respectively, above.

As per claim 28, Rush teaches a computer-implemented method comprising: 
receiving edits at a cursor location in a code editor from a programmer (figs. 1 and 2 and col. 3 lines 5-20, 30-45, col. 11. lines 1-20, developer writes/edits/creates/etc. source code elements (receive edits from programmer) of software applications by typing/writing/etc. code (receive edits) at location in text editor window of integrated development environment (cursor location in code editor).); 
updating source code at the cursor location in response to the edits received from the programmer (figs. 1 and 2 and col. 3 lines 5-20, 30-45, , col. 11. lines 1-20, developer writes/edits/creates/etc. source code elements of software applications by typing/writing/etc. code  at location in text editor window of integrated development environment. As the developer/programmer is editing/writing/typing/etc. source code at 
detecting, with a completion system, an event to trigger code completion (col. 3 lines 55-col. 4 line 7, col. 4 lines 43-45, col. 4 line 55-col. 5 line 35, in response to a request or change in source code (event to trigger code completion is detected) search is conducted for existing source code developer may copy-and-paste/reuse/integrate into current project/etc. (complete code).); 
determining features of the source code near the cursor location (col. 3 lines 18-30, col. 4 lines 55-67, col. 9 lines 55-col. 10 line 50, col. 11 lines 9-35, programming language the developer is writing source code in, classes, functions, properties, grammar, element name, etc. of source code being written/edited/developed/etc. (features of source code near cursor location) is determined/extracted/identified/etc. and used to construct search query that searches databases/revision control systems/configuration management systems/version control systems/data repositories/etc. for code similar/related/etc. to the source code defined/edited/written/etc. by developer/user/programmer (source code near cursor location).); 
using the features to search for code snippets in a data set or to generate code snippets based on one or more models trained using the data set (col. 3 lines 18-30, col. 4 lines 55-67, col. 9 lines 55-col. 10 line 50, col. 11 lines 9-35, programming language the developer is writing source code in, classes, functions, properties, 
identifying or generating one or more candidate code snippets (col. 3 lines 14-25, col. 3 line 55-col. 4 line 7, col. 4 lines 18-35, col. 4 line 65-col. 5 line 35, search for existing source code is conducted and search results/source code found by search (identified candidate code snippets) are displayed/presented to developer/etc. for user to review selected results and copy-and-paste or otherwise integrate result/candidate code snippets into current project/source code of application being developed.), 
determining a selection of one of the candidate code snippets as a selected code snippet (col. 3 line 58-col. 4 line 45, col. 5 lines 15-21, col. 11 lines 59-61, search results are displayed/presented to developer/user/programmer and specific result is further reviewed in window from which it may be easily integrated into current project/source code of application being developed/etc. via copy-and paste or other integration method (select search results for display and selection of specific result/candidate code snippet for integration into current project/source code of application being developed).); and
modifying, with the code completion system, the source code by inputting the selected code snippet into the source code (col. 3 lines 20-26, col. 4 lines 18-42, col. 11 lines 45-60, developer may copy-and-paste or otherwise integrate (input) selected 
	While Rush teaches using features of source code being written/edited/developed/etc. to search for existing source code/code snippets in data sets to reuse in the source code being developed, it does not explicitly state that the features include tokens, and as such does not explicitly state, however Makkar teaches:
receiving one or more keywords (col. 5 lines 35-50, col. 8 lines 10-55, col. 14 lines 40-67, input source code and library functions/candidate code snippets/etc. are tokenized to determine features and natural language processing (NLP)/machine learning process/etc. uses topical model such as latent dirichlet allocation (LDA), latent semantic analysis, etc. (lexical language model) to extract topics, determine keywords/predetermined words/terms/etc. from input/written source code and library functions/code snippets based on term/word/etc. frequency, (receive one or more keywords) which are used to match library code/functions/etc. to input/written code.);
determining features of the source code near the cursor location, wherein the features include one or more tokens near the cursor location (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. to generate feature vectors (determine features of input/written source code/source code near cursor location, and features include tokens that the code is tokenized into/broken into/etc.), and the feature vectors are 
using the features and the one or more keywords to search for code snippets in a data set or to generate code snippets based on one or more models trained using the data set (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 10-55, col. 10 lines 27-57, col. 14 lines 40-67, input code/source code written by developers and library functions/candidate code snippets are tokenized/broken into words, phrases, symbols, other elements/etc. to generate feature vectors and determine keywords/predetermined terms/etc., and the feature vectors and keywords of input source code are compared to feature vectors and keywords of library function/snippet/code/etc. to determine library code/code snippet that may be recycled/used to replace code written by developer/etc. (features and keywords are used to search for library code/code snippets in data set that match and may be recycled/substituted/used to replace/etc. input/written code by developers/etc.).); and
identifying or generating one or more candidate code snippets, wherein the one or more candidate code snippets are multi-token code snippets (col. 1 line 55-65, col. 2 lines 5-50, col. 5 lines 10-60, col. 6 lines 64-col. 7 line 10, col 8 lines 40-55, col. 10 lines 27-57, input code/source code written by developers is tokenized/broken into words, phrases, symbols, other elements/etc. (multiple tokens) to generate feature vectors of the input source code, and the feature vectors/multiple tokens of input source code are compared to feature vectors/multiple tokens of library function/snippet/code/etc. (candidate code snippets is multi-token code snippet) to determine library code that may be recycled/used to replace code written by developer/etc.).

While Rush teaches modifying the source code by inputting the selected code snippet into the source code, Rush and Makkar do not explicitly state, however McCollum teaches:

	automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code (pars. [0017]-[0018], source code/snippet being developed in IDE includes programmatic terms which code suggestion logic compares to source code in different 
	Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add predictively determining a selection of one of the candidate code snippets as a selected code snippet without user input or selection; and automatically modifying, with the code completion system, and without user input or selection, the source code by inputting the selected code snippet into the source code, as conceptually taught by McCollum, into that of Rush and Makkar 

As per claims 31, 32, and 35, they recite methods having similar limitations to the methods of claims 4, 5, and 8, respectively, and are therefore rejected for the same reasoning as claims 4, 5, and 8, respectively, above.

As per claim 39, Rush and McCollum do not explicitly state, however Makkar teaches:
wherein predictively determining the selection of the one of the candidate code snippets as the selected code snippet comprises determining an estimated value of each of the candidate code snippets and choosing the selected code snippet based on the estimated value (col. 5 lines 45-67, col. 6 line 65-col. 7 line 10, col. 8 lines 38-67, pruning value/similarity value/etc. of library functions is determined (estimated value of candidate code snippets is determined) and compared to threshold value and library functions whose value exceeds the threshold value are included/qualify/etc. as candidate code snippet. As Rush and McCollum teach automatically/without user input/etc. determining and selecting candidate code snippet to insert into code being 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein predictively determining the selection of the one of the candidate code snippets as the selected code snippet comprises determining an estimated value of each of the candidate code snippets and choosing the selected code snippet based on the estimated value, as conceptually taught by Makkar, into that of Rush and McCollum because these modification allow for an effective method of automatically determining and selecting code to be inserted into code being developed, thereby helping to ensures that code determined and selected for insertion is code that is correct and desired by a user thereby helping to ensure that the code operates as intended. 

As per claim 40, Rush and McCollum do not explicitly state, however Makkar teaches: 
wherein predictively determining the selection of the one of the candidate code snippets as the selected code snippet comprises determining an estimated value of each of the candidate code snippets and automatically implementing the selected code snippet only if the estimated value of the selected code snippet is greater than a threshold (col. 5 lines 45-67, col. 6 line 65-col. 7 line 10, col. 8 lines 38-67, pruning value/similarity value/etc. of library functions is determined (estimated value of candidate code snippets is determined) and compared to threshold value and library functions whose value exceeds the threshold value are included/qualify/etc. as candidate code snippet (only code with a value that is greater than a threshold is qualified/selected/etc. to be included as a suggestion for selection and insertion into code being developed). As Rush and McCollum teach automatically/without user input/etc. determining and selecting candidate code snippet to insert into code being developed/automatically implementing selected code snippet, as seen in the rejection of claim 1, above, and as Makkar teaches that only code snippets having a value/estimated similarity/pruning value/etc. greater than a threshold may be included as a suggestion for selection and insertion/implementation/etc., it is obvious predictively determining the selection of the one of the candidate code snippets as the selected code snippet comprises determining an estimated value of each of the candidate code snippets and automatically implementing the selected code snippet only if the estimated value of the selected code snippet is greater than a threshold as only code snippets 
Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add wherein predictively determining the selection of the one of the candidate code snippets as the selected code snippet comprises determining an estimated value of each of the candidate code snippets and automatically implementing the selected code snippet only if the estimated value of the selected code snippet is greater than a threshold, as conceptually taught by Makkar, into that of Rush and McCollum because these modification allow for an effective method of automatically determining and selecting code to be inserted into code being developed, thereby helping to ensures that code determined and selected for insertion is code that is correct and desired by a user thereby helping to ensure that the code operates as intended.

As per claims 41-42 and 43-44, they recite methods having similar limitations to the methods of claims 39 and 40, respectively, and are therefore rejected for the same reasoning as claims 39 and 40, respectively, above.

Claims 6-7, 20-21, and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (herein called Rush) (US Patent 7,631,294 B2), Makkar (US Patent 10,048,945 B1), and McCollum et al. (herein called McCollum) (US PG Pub. .

As per claim 6, while Makkar teaches that artificial intelligence, machine learning, natural language processing, etc. may be used to search for code snippets (ex: col. 1 line 65-col. 2 line 5, machine learning, natural language processing, and/or artificial intelligence are used to analyze code and determine/find/yield library code/function substitution opportunities), it does not explicitly state that neural networks may be used and as such does not explicitly state, however Quirk teaches: 
wherein using the features to search for or generate code snippets comprises inputting the features into a neural network and receiving an output from the neural network (pars. [0004], [0027], [0031], graph long short term neural network (graph LSTM) is used in artificial intelligence/machine learning/etc. and is used to parse documents and identify words/context/relationships/grammar/etc. As graph LSTM is AI/machine learning used to parse documents and identify words/context/etc., and as Makkar teaches using AI/machine learning to parse/analyze code to identify features/keywords and search for matching library functions/code snippets/etc. (as seen above), it is obvious that using the features to search for or generate code snippets may include inputting the features into a neural network and receiving an output from the neural network/inputting keywords into neural network and receiving matching library functions/code snippets.).
Therefore it would have been obvious to one of ordinary skill in the art to modify Rush, Makkar, and McCollum such that the AI/machine learning used is a graph LSTM 

As per claim 7, while Makkar teaches that artificial intelligence, machine learning, natural language processing, etc. may be used to search for code snippets (ex: col. 1 line 65-col. 2 line 5, machine learning, natural language processing, and/or artificial intelligence are used to analyze code and determine/find/yield library code/function substitution opportunities), it does not explicitly state that neural networks may be used and as such does not explicitly state, however Quirk teaches: 
wherein the neural network comprises a graph neural network (pars. [0004], [0027], [0031], graph long short term neural network (graph neural network) (graph LSTM) is used in artificial intelligence/machine learning/etc. and is used to parse documents and identify words/context/relationships/grammar/etc. As graph LSTM/graph neural network is AI/machine learning used to parse documents and identify words/context/etc., and as Makkar teaches using AI/machine learning to parse/analyze code to identify features/keywords and search for matching library functions/code snippets/etc. (as seen above), it is obvious the neural network used to 
Therefore it would have been obvious to one of ordinary skill in the art to modify Rush, Makkar, and McCollum such that the AI/machine learning used is a graph LSTM neural network, as conceptually taught by Quirk, to create wherein the neural network comprises a graph neural network, because these modifications allow for an effective and efficient method of using graph neural networks/AI/Machine Learning to search for and identify code snippets/library functions/etc., which is desirable as it helps ensure that code snippets are found that correctly correspond to input source code, thereby helping to ensure that recommended code snippets are relevant thereby increasing the effectiveness and efficiency of code development.

As per claims 20-21, and 33-34, the recite methods having similar limitations to the methods of claims 6-7, respectively, and are therefore rejected for the same reasoning as claims 6-7, respectively, above.

Claims 9, 23, and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (herein called Rush) (US Patent 7,631,294 B2), Makkar (US Patent 10,048,945 B1), and McCollum et al. (herein called McCollum) (US PG Pub. 2012/0174061 A1), in further view of Zhang et al. (herein called Zhang) (US PG Pub. 2019/0213194 A1).


 wherein using the features to generate code snippets comprises using beam search (pars. [0044]-[0045], natural language processing performs operations to extract keywords from information which are used in retrieval, and breadth first search is conducted to retrieve related product information. As Makkar teaches using natural language processing to determine features/keyword and finding/determining/matching/generating library function/code snippets based on the natural language processing and keywords, and as Zhang teaches that a breadth first search may be conducted using keywords determined from natural language processing to determine related products, and as par. [0055] of this application states that “In a beam search, a search may proceed breadth first…”, with broadest reasonable interpretation a “beam search” may be interpreted as a “breadth first search”, and as such it is obvious that a breadth first search/beam search may be conducted to determine/generate library functions/code snippets using keywords determined by natural language processing.).
Therefore it would have been obvious to one of ordinary skill in the art to modify Rush, Makkar, and McCollum such that the a beam search/breadth first search is conducted to identify/generate library functions/code snippets using keywords 

As per claims 23 and 36, they recite methods having similar limitations to the method of claim 9, and are therefore rejected for the same reasoning as claim 9, above.

Claims 13-14, 26-27, and 37-38 are rejected under 35 U.S.C. 103 as being unpatentable over Rush et al. (herein called Rush) (US Patent 7,631,294 B2), Makkar (US Patent 10,048,945 B1), and McCollum et al. (herein called McCollum) (US PG Pub. 2012/0174061 A1), in further view of Bitner et al. (herein called Bitner) (US PG Pub. 2017/0109139 A1).

As per claim 13, while Rush teaches determining the programming language and syntax of source code and existing code/candidate code snippet found as search results in order to recommend code for reuse/display existing code as search results (ex: col. 4 lines 20-35 and col. 11 lines 5-25) and Makkar teaches that library functions/candidate code snippets are tokenized/analyzed to determine features/feature vectors/etc. (ex: col. 8 lines 10-30) which are used to determine library functions/code snippets to 
wherein the selected candidate code snippet includes whitespace, and the whitespace is customized according to one or more inferred parameters from a codebase of the programmer (pars. [0019]-[0020], [0038], [0064]-[0066], content type/programming language and syntax rules of source code is determined and syntax rules include rules relating to tokenization, acceptable use of whitespace, etc. and dynamic formatting rules are determined based on syntax rules and applied to source code (inferred parameters used to customize whitespace) to change appearance of source code in window but not the underlying source code by modifying padding, line spacing, etc. (whitespace in source code is customized according to syntax rules/dynamic formatting rules). As Rush and Makkar teach tokenizing source code, identifying existing source code/library functions/code snippets in codebase of the programmer, etc., and integrating existing source code/library functions/code snippets in codebase into source code being developed (as seen above), and as Bitner teaches source code includes whitespace and is formatted based on rules that include rules for acceptable use of whitespace, it is obvious that selected candidate code snippet/existing code provided as search result/library functions/etc. of Rush and Makkar includes whitespace, and the whitespace is customized/formatted/etc. according to one or more inferred parameters from a codebase of the programmer (syntax rules of content type/programming language of source code being developed by programmer/user/developer/etc.).).


As per claim 14, while Rush teaches determining the programming language and syntax of source code and existing code/candidate code snippet found as search results in order to recommend code for reuse/display existing code as search results (ex: col. 4 lines 20-35 and col. 11 lines 5-25) and Makkar teaches that library functions/candidate code snippets are tokenized/analyzed to determine features/feature vectors/etc. (ex: col. 8 lines 10-30) which are used to determine library functions/code snippets to recommend, Rush, Makkar and McCollum do not explicitly state that the code includes whitespace, and as such does not explicitly state, however Bitner teaches:

Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Rush, Makkar, and McCollum such that the whitespace of the code snippets/library functions/search results/etc. is 

As per claims 26-27 and 37-38, the recite methods having similar limitations to the methods of claims 13-14, respectively, and are therefore rejected for the same reasoning as claims 13-14, respectively, above.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-44 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
As per the 103 arguments on pg. 10 par. 5-pg. 12 par. 3 that Rush et al. (herein called Rush) (US Patent 7,631,294 B2), Makkar (US Patent 10,048,945 B1), and Villar et al. (herein called Villar) (US Patent 9,383,973 B2) do not teach all of the limitations of 
Therefore the examiner finds these arguments unpersuasive and maintains that the rejection under 35 USC 103 is proper. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M SLACHTA whose telephone number is (571)270-0653. The examiner can normally be reached Monday-Friday 6:30am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is 





/DOUGLAS M SLACHTA/           Examiner, Art Unit 2193